                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

CHRISTOPHER M. BROOKS                                                      PETITIONER

v.                                                  CIVIL NO. 1:19cv408-HSO-JCG

19TH CIRCUIT COURT, GEORGE
COUNTY, MISSISSIPPI                                                   RESPONDENT


                  ORDER OF DISMISSAL WITHOUT PREJUDICE

      This matter is before the Court sua sponte.     Pro se Petitioner Christopher M.

Brooks, a former inmate of the George County Correctional Facility, brings this

Petition [1] for Writ of Mandamus.     Brooks is proceeding in forma pauperis.         See

Order [5].

      On November 13, 2019, the Court entered an Order [6] directing Brooks to

file a written response to provide specific information. Order [6] at 1.    On

November 25, 2019, Brooks filed a Notice [9] of change of address reflecting that he

is no longer incarcerated, but he did not respond to the Court’s Order [6].      See

Notice [9].    After receiving no response, the Court entered an Order to Show Cause

[10] on December 30, 2019, directing Brooks to show cause by January 13, 2020,

why this case should not be dismissed for failure to obey the Court’s prior Order [6].

Order to Show Cause [10] at 1.     When Brooks did not respond to this Order, the

Court entered a Final Order to Show Cause [11], giving him one final opportunity to

comply.      Brooks was given until February 11, 2020, to respond.   Final Order to

Show Cause [11] at 1.
      Brooks has not complied with three Court Orders.       The Court repeatedly

warned Brooks that failure to comply with Orders of the Court may lead to the

dismissal of his Petition.    Final Order to Show Cause [11] at 2; Order to Show

Cause [10] at 1; Order [6] at 1; Order [5] at 1; Order to Show Cause [3] at 1; Order

[2] at 1. It is apparent from his failure to comply with the Court’s Orders that

Brooks lacks interest in pursuing this case.

      The Court has the authority to dismiss an action for a petitioner’s failure to

prosecute or to obey a Court order under Rule 41(b) of the Federal Rules of Civil

Procedure and under the Court’s inherent authority to dismiss the action sua

sponte.   Link v. Wabash R.R., 370 U.S. 626, 630–31 (1962).     The Court must be

able to clear its calendar of cases that remain dormant because of the inaction or

dilatoriness of the parties seeking relief, to achieve the orderly and expeditious

disposition of cases.   Id.   Such a “sanction is necessary in order to prevent undue

delays in the disposition of pending cases and to avoid congestion in the calendars of

the District Courts.”   Id. at 629–30.   As the record demonstrates, lesser sanctions

than dismissal have not prompted “diligent prosecution,” but instead such efforts

have proven futile. See Tello v. Comm’r, 410 F.3d 743, 744 (5th Cir. 2005).

Dismissal without prejudice is warranted.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that this civil action

is DISMISSED WITHOUT PREJUDICE for failure to prosecute and obey the

Orders of the Court.    A separate final judgment will be entered pursuant to


                                            2
Federal Rule of Civil Procedure 58.

      SO ORDERED AND ADJUDGED, this the 27th day of February, 2020.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                       3
